Ford, Judge:
The appeals listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or the price, at the time of exportation to the United States of the rayon staple fiber involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of Germany in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, was as set out in said schedule “A.”
Accepting this stipulation as a statement of fact, I find- the proper dutiable export value of the merchandise covered by the appeals herein to be the value to be as set out in said schedule “A.” Judgment will be rendered accordingly.
Schedule “A”
Amicale Wool Service Co., Inc.

Reap. No. Coll. No. Entry No. Value

241181-A 3427 20652 $0.2560 per lb. net packed
241182-A 3425 79 0.2460 “ “ “ “
241183-A 3428 647 0.2460 “ “ “ “
241184-A 3424 2156 0.2460 “ “ “ “
241185-A 3426 2157 0.2460 “ “ “ “